United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1117
Issued: October 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2012 appellant filed a timely appeal from a December 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) with respect to a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established entitlement to a schedule award under
5 U.S.C. § 8107.
FACTUAL HISTORY
On January 29, 2010 appellant, then a 42-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained a left elbow injury causally related to

1

5 U.S.C. § 8101 et seq.

repetitive activity in her federal employment. OWCP accepted the claim for left medial and
lateral epicondylitis.
In a report dated March 9, 2011, Dr. Frank Norberg, an attending orthopedic surgeon,
provided a history and results on examination. He reported that there was no numbness or
tingling, with normal gait, balance, grip strength, pinch strength, finger abduction and adduction
strength. Dr. Norberg diagnosed status post debridement of medial epicondylitis and status post
plasma injection for lateral epicondylitis. He stated that appellant “would have two percent
rating on the workers’ compensation schedule under 5223.0120, Subpart 3(g) for debridement of
medial epicondylitis.”
By report dated November 21, 2011, an OWCP medical adviser noted that Dr. Norberg
had identified what appeared to be a state workers’ compensation statute. He noted the results
on examination reported by Dr. Norberg and opined that, given the lack of significant objective
findings, appellant did not have a permanent impairment to the left arm.
In a decision dated December 16, 2011, OWCP found the evidence was insufficient to
establish entitlement to a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The American Medical Association, Guides to the Evaluation of Permanent
Impairment has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.5 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition.6

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

5

Supra note 3.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

2

ANALYSIS
The Board notes that the only decision on the current appeal is dated
December 16, 2011.7 The medical evidence from Attending Physician Dr. Norberg regarding a
permanent impairment was a March 9, 2011 report. Dr. Norberg provided brief examination
results and referred to an impairment based on “debridement of medial epicondylitis.” The
medical evidence necessary to support a schedule award includes a physician’s report that
provides a detailed description of the impairment.8 Dr. Norberg did not provide a detailed
description of the impairment. In addition, the Board has held that a medical report that does not
describe the basis for the impairment rating or refer to specific tables in the A.M.A., Guides is of
diminished probative value.9 Dr. Norberg appeared to refer to a state workers’ compensation
statute without discussing the A.M.A., Guides or otherwise describing the basis for an
impairment under FECA. OWCP’s medical adviser noted the normal examination results and
opined that appellant did not have a ratable permanent impairment.
The Board finds that the medical evidence of record prior to December 16, 2011 was not
sufficient to establish a schedule award under 5 U.S.C. § 8107. There was no probative medical
evidence supporting an employment-related permanent impairment under the A.M.A., Guides.
Appellant may request a schedule award based on evidence submitted after December 16, 2011
showing a permanent impairment under the A.M.A., Guides.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award
pursuant to 5 U.S.C. § 8107.

7

The record indicates that appellant pursued additional appeal rights following the December 16, 2011 decision,
although the accompanying appeal rights clearly stated that a claimant may request only one type of appeal at that
time. Once the Board took jurisdiction over the schedule award issue on March 21, 2012, OWCP does not have
concurrent jurisdiction and any OWCP decision issued on the schedule award issue while the Board had jurisdiction
is null and void. Douglas E. Billings, 41 ECAB 880, 895 (1990). OWCP decisions dated March 28 and May 3,
2012 are null and void.
8

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards & Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).
9

See Mary L. Henninger, 52 ECAB 408 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2011 is affirmed.
Issued: October 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

